TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00108-CV


In re Peter Spiegel, Diwakari Devi, Prabhakari Devi, 
Jagadguru Kripalu Parishat, Barsana Dham and JKP Barsana Dham






ORIGINAL PROCEEDING FROM HAYS COUNTY



M E M O R A N D U M   O P I N I O N


In a petition and amended petition for writ of mandamus and emergency relief,
relators Peter Spiegel, Diwakari Devi, and Prabhakari Devi ask the Court to order the 22nd
District Court to quash subpoenas duces tecum issued on the State's application in cause numbers
CR-08-272 and CR-08-273, State of Texas v. Prakashandand Saraswati, criminal prosecutions for
indecency with a child currently being tried in Hays County.  Although mandamus relief is ordinarily
not available to challenge a subpoena duces tecum, the supreme court has stated that such relief may
be justified if a discovery order compels the disclosure of patently irrelevant or duplicative
documents or imposes a burden on the producing party far out of proportion to any benefit that may
obtain to the requesting party.  Tilton v. Marshall, 925 S.W.2d 672, 682-83 (Tex. 1996).  We are also
mindful that in the context of a criminal trial, mandamus relief is available only if there is no other
adequate remedy at law, and under the relevant facts and law, the act sought to be compelled is
purely ministerial.  State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 926
(Tex. Crim. App. 2001). An act is "ministerial" when the law clearly spells out the duty to be
performed with such certainty that nothing is left to the exercise of any discretion or judgment.  Id. 
As issued, the subpoena duces tecum orders the relators to produce "any and all
financial records for Jagadguru Kripalu Parishat, Barsana Dham, including records of any
real property owned by JKP Barsana Dham."  Jagadguru Kripalu Parishat, Barsana Dham, and
JKP Barsana Dham are religious organizations of which Prakashandand Saraswati is the spiritual
leader.  The relators' motion to quash the subpoenas duces tecum was overruled by the district court
following a hearing.
In statements to the district court at the hearing and in its response to the mandamus
petitions filed in this Court, the State has indicated that it does not seek to enforce the subpoenas as
written.  Instead, the State seeks only to compel the production of documents reflecting payments
made by Jagadguru Kripalu Parishat, Barsana Dham, and JKP Barsana Dham for travel by persons
on Prakashandand Saraswati's witness list, which the State urges are relevant and material to show
the witnesses' bias or motive to testify.  See Tex. R. Evid. 613(b).  With this understanding, the
petitions for mandamus are denied.


				__________________________________________
				Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Filed:   March 2, 2011